Citation Nr: 0508986	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.  Service personnel records note that he was awarded the 
Combat Infantryman's Badge, the Silver Star and two Bronze 
Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of more than 
deficiencies in most areas with near-continuous depression, 
difficulty in adapting to stressful circumstances at work and 
the inability to establish or maintain effective 
relationships.

2.  Throughout the period of this claim, the veteran has 
maintained employment as a salesman.  


CONCLUSION OF LAW

The requirements for a rating greater than 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121.

With respect to the veteran's claim for an increased rating, 
the record reflects that through a July 2003 letter, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

After notice was provided, the veteran was provided ample 
time to submit evidence and to attend a hearing.  After 
compliance with the notice requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that its decision would have been different had the 
claim not been initially adjudicated prior to the provision 
of the required notice.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations and that any 
procedural errors in the timing of the notice and the RO's 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).

The record also reflects that VA assisted the veteran by 
obtaining additional treatment records and a VA examination 
to determine the current severity of the veteran's service-
connected PTSD.  Neither the veteran nor his representative 
has identified any outstanding evidence or information that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence or information.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

The veteran submitted a claim for an increased (greater than 
70 percent) rating for PTSD in September 2001.

VA outpatient treatment records dated from September 2000 to 
January 2002 note the veteran's ongoing treatment for PTSD.  
Specifically, when the veteran was seen in November 2000, he 
reported feeling quite a bit of stress due to his PTSD and 
the fact that his divorce would be final the next month.  He 
denied any suicidal ideation.  The examiner stated that the 
veteran probably benefited by continuing to work full time, 
rather than undergo any psychiatric hospitalization.  In 
December 2000, the veteran was seen with recurrent thoughts 
of death and suicide.  

A January 2001 treatment record notes that the veteran was 
seen with feelings of sadness about his wife and his 
marriage, rage, tearfulness and fleeting suicidal ideation.  
Upon examination, memory was grossly intact, mood was 
depressed, and affect was irritable.  The assessment included 
chronic PTSD with residual hyperarousal, hypervigilance, 
survivor guilt and severe avoidance; and bipolar disorder.  
In March 2001, the veteran reported working full time, but 
indicated that he missed work when he felt overwhelmed.  He 
indicated that during those times, he isolated himself at 
home.  The veteran stated that working helped decreased his 
PTSD symptoms as well as his grief over the loss of his 
marriage.  He reported some suicidal thoughts, but denied any 
intent or plan.  In April 2001, the veteran noted that he was 
pushing himself to work, which helped decrease his PTSD 
symptoms.  He indicated that he continued to maintain 
frequent contact with his two children and his grandson.  In 
May 2001, the VA examiner attributed symptoms of intrusive 
thoughts of Vietnam to the veteran's PTSD, and symptoms of 
depressed mood, tearfulness and frequent suicidal ideation to 
the veteran's bipolar disorder.  In June 2001, the veteran 
cancelled his outpatient appointment because of a business 
commitment out of town.  In August 2001, the veteran reported 
that he had been on an archery-related trip with a friend.  
Later that month, he reported that he had stayed in bed for a 
week after reading an article about Vietnam in the paper.  He 
also reported that he was worried that he would not be able 
to pay his bills if he became permanently disabled from his 
back disability.  In September 2001, the veteran reported 
that he had been working full time.  He also reported that 
his back had been bothering him and worried that he would 
need further back surgery.  He also worried that he would 
become totally incapacitated by his back disability.  In 
November 2001, the veteran canceled his outpatient 
appointment because he needed to attend a special sales 
meeting at work.  He indicated that he was not functioning 
well at work; he felt like he was coasting.  A December 2001 
treatment record notes that the veteran was depressed; 
however, he denied any current thoughts or intent to hurt 
himself due to his understanding of how much this would hurt 
his family.  Treatment records during this time period also 
note the veteran's history of back problems since a 1999 car 
accident.

A January 2002 VA examination report notes that the veteran 
was divorced.  He currently worked, on average, 25 hours a 
week as a sales representative.  He reported that on many 
days he was too depressed to get out of bed and go to work.  
The examiner noted that the veteran had back surgeries in 
1986 and 1990; he was scheduled for further surgery for back 
injuries he sustained in a car accident in 1999.  The veteran 
complained of loneliness, problems sleeping, depression, 
daily flashbacks and violent outbursts.  Upon examination, 
the veteran was not withdrawn, but he was somewhat agitated.  
He denied any visual, auditory, or tactile hallucinations.  
There was no evidence of altered level of consciousness.  His 
short and long-term memories were good; his concentration was 
not impaired.  Abstract thinking was intact.  The veteran 
reported feelings of inadequacy, worthlessness and 
hopelessness.  His mood was depressed.  His affect was 
irritable, depressed and labile.  The veteran admitted that 
he had suicidal thoughts, but denied suicidal or homicidal 
ideation.  There was no evidence of impaired capacity to take 
care of himself.  The veteran reported no motivation to 
engage in his hobbies, which included archery and 
woodworking.  He indicated that he still hunted, but it took 
him an inordinate amount of time to pack his gear, because it 
reminded him of Vietnam.  He denied any symptoms of mania, 
hypomania, or panic attacks.  The veteran apologized for 
crying throughout the examination.  The diagnoses included 
PTSD and major depressive disorder.  The Global Assessment of 
Functioning (GAF) score was 51.  The examiner stated, "[The 
veteran] appears  to have moderate to serious impairment with 
social and occupational functioning.  He has essentially no 
friends and has difficulty with work."

An April 2002 VA outpatient treatment report notes that the 
veteran stopped taking his medication, missed outpatient 
appointments and resumed drinking beginning in February 2002.  
Thereafter, his feelings of depression increased.  After 
intervention from his therapist, he agreed to resume his 
medication.  Upon examination, he reported that he was 
preoccupied with guilt and intrusive thoughts of Vietnam.  He 
admitted to poor sleep, nightmares, hyperarousal, fleeting 
suicidal ideation, continuous feelings of helplessness and 
hopelessness and amotivation.  The veteran reported a fear of 
inability to function at work; he noted that he had to push 
himself at work and he was easily distracted.  The assessment 
included: chronic, severe PTSD with continued severe 
hyperarousal, severe avoidance, isolation and easy triggering 
to rage; and bipolar disorder, predominantly depressed with 
poor response to antidepressants and poor tolerance to mood 
stabilizers.  The GAF score was 40.  The examiner noted that 
the veteran's symptoms interfered significantly with his 
social functioning.  The veteran was basically isolated, even 
from contact with his son.

VA outpatient treatment records dated from November 2002 to 
March 2003 note the veteran's ongoing treatment for PTSD.  
Specifically, in November 2002, the veteran reported that he 
had to leave a sales meeting because he started crying and 
could not stop.  He also reported increased suicidal 
thoughts, but denied any intent or plan.  He indicated that 
he was upset about his divorce and with the possibility of 
war in Iraq.  In addition, the veteran reported that he was 
trying to distract himself by babysitting his three year old 
grandson.  He indicated that he was sleeping better.  The 
assessment included PTSD and bipolar disorder.  The GAF score 
was 40.  In January 2003, the veteran indicated that he had 
been working full time.  He had been resisting the urge to 
watch combat movies.  He was more compliant with his 
medication, and felt that this helped with his feelings of 
depression and thoughts of suicide.  He also reported a 
decrease in crying spells and lability.  In February 2003, 
the veteran reported improved mood and functioning on his 
current medication.  He noted that he could easily slide into 
deep depression, but much more able to prevent this through 
activity and distraction.  His daughter and grandson were the 
main focus in his life.  Later that same month, the veteran 
reported that he had not worked the past week because he was 
ruminating about his ex-wife and her betrayal 30 years 
earlier.  The examiner also noted that news reports of the 
current war also triggered the veteran's PTSD.  He had 
suicidal thoughts as well as urges to go live in the woods.  
Treatment records dated in March 2003 note that the veteran 
was isolating at home and not going to work.  He did, 
however, try to respond to voicemails from work.  He noted 
that he had been offered another job; however, his current 
job allowed him to isolate at home for several weeks by 
maintaining limited phone contact with his company and the 
retailers.  He also stated that his current job required only 
limited and relatively brief interactions with others as much 
of his time was spent traveling to retailers.  He continued 
to baby sit his grandson on the weekends.  He denied suicidal 
ideation.  He complained of increased anger towards his ex-
wife.  His PTSD symptoms were severely triggered by world 
events; he complained of nightmares and thoughts of Vietnam.  

An April 2003 report of contact notes that the RO contacted 
the veteran's treating psychiatrist about the veteran's 
diagnosis of bipolar disorder.  The treating psychiatrist 
explained that bipolar disorder makes all PTSD symptoms 
worse.  

By decision dated in April 2003, the RO increased the rating 
for the veteran's service-connected PTSD from 50 percent to 
70 percent, effective September 2001.

VA outpatient treatment records dated from April 2003 to June 
2003 note that the veteran continued to be seen for PTSD.  In 
April 2003, the veteran reported that he was not doing well.  
He complained of recurrence of depression, tearfulness and 
rage triggered by news of the current war in Iraq.  He stated 
that he was resisting suicidal thoughts to avoid hurting his 
children and grandson.  He indicated that he had not been to 
work in several weeks; he hid out at home because of 
depression.  He decided to turn down an offer of a managerial 
sales job; he was concerned that the job involved more stress 
and challenge.  In June 2003, the veteran reported that he 
was crying in public places.  He was falling behind at work 
because he was isolating at home and not returning phone 
calls.  He was not opening his mail.

A February 2004 report of contact notes that the veteran was 
continuing to work.  The veteran stated that work was therapy 
for him.

An April 2004 VA examination report notes that the veteran 
was divorced and lived alone.  The veteran reported problems 
sleeping and daily crying spells that lasted up to 20 
minutes, three times daily.  He cried when seeing the flag, 
anyone in a military uniform, or any news about the current 
war.  He reported feeling sad when thinking about all the 
killing he did during his military service.  He also reported 
a great deal of sadness over losing his wife and the poor 
relationship he had with his son.  The veteran stated that he 
had no relationships other than those with his daughter and 
grandson.  He supported his daughter and grandson 
financially.  He indicated that women had shown interest in 
him, but he had no desire for a romantic relationship.  The 
veteran reported that he thought about suicide all the time.  
He indicated that he attempted suicide a few months earlier 
by tightening a noose around his neck, but stopped when he 
began to think about his children.  He indicated that he 
worked as a sales representative.  Some days, he was on the 
road, making three or four calls a day.  Other days, he 
worked at home, using his computer and making telephone 
calls.  He indicated that he was being paid for full time 
work, but actually only worked 25 to 30 hours per week.  He 
reported difficulty getting along with his customers and 
losing control while on the job; however, he had not been 
subject to any disciplinary action at work and had received 
no complaints about how he performed his job.  The veteran 
indicated that, except when he was driving, he did not think 
about Vietnam when he was working.  The veteran also reported 
that on the days he didn't work, he spent the day trying to 
sleep and did not keep up his personal hygiene or clean his 
house.  In addition, the veteran reported that he did not 
participate in any of his favorite hobbies except for 
hunting.  Upon examination, the veteran was inclined to 
misinterpret or be combative; however, he never lost his 
temper or was inappropriate.  Overall, his appearance was 
unkempt and indicated poor hygiene.  His speech was normal in 
rate, tone and production.  He showed no grossly psychotic 
symptoms.  He did report experiencing some olfactory 
hallucinations during which he smelled some smells from 
Vietnam.  His thought was logical, coherent and appropriate 
to content.  His mood was depressed and his affect was flat.  
He was frequently tearful and apologized for crying.  Testing 
revealed concentration difficulties.  The veteran also 
reported that he was losing his memory.  The GAF was 52.  The 
diagnoses included PTSD and bipolar affective disorder.  The 
examiner stated:

[The veteran's] psychosocial functional 
status and quality of life is quite poor.  
He has no friends and participates in no 
social activities.  His only contact with 
people outside of his work is with his 
daughter and his grandson.  In addition, 
the veteran does not leave the house for 
any reason apart from chores or work.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is to be assigned a 70 percent evaluation when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

In the case at hand, it appears that PTSD may not be the sole 
component of the veteran's psychiatric problems.  However, 
for the purpose of this decision, the Board will assume that 
all of the noted psychiatric symptoms and impairment are due 
to the service-connected disability.  

The evidence does not reflect more social and industrial 
impairment than that contemplated by a 70 percent rating.  
The veteran continues to maintain employment as a salesman.  
By his own admission, the veteran only works 25 to 30 hours 
per week, but is still paid for full time work and has not 
been subject to any disciplinary actions at work.  In fact, 
the veteran was offered a managerial position, which he 
turned down because his current job allows him to isolate at 
home and requires only limited and relatively brief 
interactions with others.  The 2002 and 2003 GAF scores of 40 
would suggest an inability to keep a job.  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p.32.; 38 C.F.R. §§ 4.125, 
4.130.  However, the fact remains that the veteran was 
maintaining full time employment when those scores were 
reported.

Furthermore, although the veteran reported one suicide 
attempt and some recent olfactory hallucinations, there is no 
medical or other substantiating evidence of gross impairment 
in thought processes or communication, grossly inappropriate 
behavior; persistent danger of hurting self or others, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name consistent with 
a 100 percent schedular rating.  Rather, the clear 
preponderance of the evidence indicates that the reported 
psychiatric symptoms are most consistent with a 70 percent 
rating.  

In reaching the foregoing determinations, the Board has 
reviewed all of the relevant evidence of record in accordance 
with 38 U.S.C.A. § 7104 (West 2002).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the veteran's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for the disability and the manifestations of the disability 
are those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


